Citation Nr: 0730413	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain 
with limitation of motion of the lumbar spine, and if so, 
whether service connection should be granted.  

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  The veteran requested a hearing before the 
Board in his October 2003 Substantive Appeal of the issues of 
whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain with 
limitation of motion of the lumbar spine, and if so, whether 
service connection should be granted, and of entitlement to 
service connection for depression.  The veteran also 
requested a hearing before the Board in his June 2006 
Substantive Appeal of the issues of entitlement to service 
connection for PTSD and entitlement to service connection for 
diabetes mellitus, type II.  

In May 2007, the veteran was notified that a hearing before 
the Board was scheduled for June 18, 2007, in Los Angeles, 
California.  He failed to appear at that hearing.  

Within fifteen days after the date of the originally-
scheduled June 2007 hearing, the Board received the veteran's 
written motion for a new hearing.  38 C.F.R. § 20.702(d) 
(2006) (appellant may file a motion for new hearing not more 
than fifteen days after failing to appear at the originally 
scheduled hearing).  Since the veteran was unable to attend 
the June 2007 hearing due to illness, good cause was shown 
both for his failure to submit a timely request for a 
postponement and for his failure to appear.  38 C.F.R. 
§ 20.702(d)(criteria for new hearing motion).  The 
requirements under 38 C.F.R. § 20.702(d) having been met, a 
new hearing should be scheduled.  See also 38 C.F.R. 
§ 20.700(a)(a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person).  Since the 
RO is responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO in Los 
Angeles, California.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

